Matter of Monte v Warden Maxsolaine Mingo, N.Y.C. Dept. of Corrections (2016 NY Slip Op 05070)





Matter of Monte v Warden Maxsolaine Mingo, N.Y.C. Dept. of Corrections


2016 NY Slip Op 05070


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Monte v Warden Maxsolaine Mingo, N.Y.C. Dept. of Corrections2016ny050701525 1021/14 -1846This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on June 28, 2016Mazzarelli, J.P., Andrias, Saxe, Gische, Kahn, JJ.1525 1021/14 -1846[*1]In re Frank Monte, Petitioner,Warden Maxsolaine Mingo, N.Y.C. Dept. Of Corrections, etc., et al., Respondents.Frank Monte, petitioner pro se.Cyrus R. Vance, Jr., District Attorney, New York (Grace 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules, and for related relief,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application and request for related relief be and the same hereby are denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 28, 2016
DEPUTY CLERK